R. W. WALKER, J.
The fair construction of the testator’s testamentary declaration, in reference to the advancements made to his son Sidoine, is, that he intended each of the notes referred to to represent a separate advancement made as of the date of the note. In the distribution of the estates of intestates, the well settled *295rule is, that advancements shall not bear interest. We think that the same rule should govern in executing the direction of this testator, that in the distribution of that part of his estate not specifically diposed of, the amounts received by his son and daughterly way of advancement, should be deducted from their respective shares. It follows that the court erred, in charging the appellant with interest on his several notes from their respective dates, to the date of the execution of the will.
Decree reversed, and cause remanded.